     Leib M. Lerner (CA State Bar No. 227323)
 1   Anthony L. Greene (CA State Bar No. 302044)
 2   Alina A. Ananian (CA State Bar No. 322905)
     ALSTON & BIRD LLP
 3   333 S. Hope Street, 16th Floor
     Los Angeles, CA 90071
 4   Telephone: (213) 576-1000
     Facsimile: (213) 576-1100
 5   Email: leib.lerner@alston.com
 6   Email: anthony.greene@alston.com
     Email: alina.ananian@alston.com
 7
     Proposed Attorneys for Debtor
 8
 9
                              UNITED STATES BANKRUPTCY COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
12
     In re:                                        Bankruptcy Case No.: 18-52770
13
                 XTAL Inc.,                        Chapter 11
14
                           Debtor                  NOTICE OF HEARING ON DEBTOR’S
15                                                 MOTION FOR ENTRY OF ORDER
                                                   AUTHORIZING DEBTOR TO PAY
16                                                 PREPETITION WAGES,
                                                   COMPENSATION, AND OTHER
17                                                 EMPLOYEE BENEFITS [DOC. 11]

18
                                                   Hearing
19                                                 Date: January 9, 2019
                                                   Time: 2:00 p.m.
20                                                 Place: Courtroom 3020
                                                          280 S 1st Street
21                                                        San Jose, CA 95113

22
23
24
25
26
27
28
       NOTICE OF HEARING ON DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTOR TO
 Case: 18-52770    Doc# 16 Filed: 12/20/18   Entered:
                                      PAY PETITION    12/20/18 17:35:24 Page 1 of 2
                                                   WAGES
 1          PLEASE TAKE NOTICE that pursuant to the Court’s Order Approving Application for

 2   Order Shortening Time for Hearing on Debtor's Motion for Entry of Order Authorizing Debtor to Pay

 3   Prepetition wages, Compensation, and Other Employee Benefits [Doc. 14] (“Order”), on January 9,

 4   2019, in Courtroom 3020, 280 S. 1ST Street, San Jose, CA 95113, at 2:00 p.m., a hearing will be held

 5   on the Motion of XTAL Inc. (the “Debtor”) for Entry of an Order Authorizing Debtor to Pay

 6   Prepetition Wages, Compensation, and other Employee Benefits (the “Motion”) [Doc. 11]. By its

 7   Motion, the Debtor seeks an order authorizing it to pay certain unpaid prepetition employee obligations

 8   that are due and owing to the Debtor’s employees and workers, and to sell, donate or abandon certain
 9   de minimis used furniture items, as more fully set forth in the Motion. A copy of the Motion including

10   all supporting documents may be obtained by contacting Alston & Bird LLP, Attention: Alina

11   Ananian, Esq., (213) 576-1000; email: alina.ananian@alston.com.

12          PLEASE TAKE FURTHER NOTICE that, pursuant to the Order, any opposition to the

13   Motion shall be filed and served on the Debtor and its counsel on or before January 7, 2019.

14   DATED: December 20, 2018

15                                                           LEIB M. LERNER
                                                             ALSTON & BIRD LLP
16
17
                                                             /s/ Leib M. Lerner
18                                                                          Leib M. Lerner
                                                             Proposed attorneys for Debtor XTAL Inc.
19
20
21
22
23
24
25
26
27
28
       NOTICE OF HEARING ON DEBTOR’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING DEBTOR TO
 Case: 18-52770    Doc# 16 Filed: 12/20/18   Entered:
                                      PAY PETITION    12/20/18 17:35:24 Page 2 of 2
                                                   WAGES
